DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed September 03, 2021 claims 1, 16 and 17 have been amended and claims 12 has been cancelled. Claims 1 through 11 and 13 through 18 are currently pending.

Response to Arguments
Applicant's arguments filed September 03, 2021 have been fully considered but they are not persuasive.
Applicant’s argument concerning the 112(b) rejection of claim 10 for the term “ionic strength booster” is not persuasive because this term is not defined by the specification of the present application nor is it a term that one of ordinary skill would recognized and understand its meaning. Applicant has not provided any evidence that the term “ionic strength booster” was an art recognized term which one of ordinary skill would recognize the scope of.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that Malik does not teach a water-soluble organic polyol comprised of C2-C20 organic compounds comprising 2 to 20 hydroxyl groups is not persuasive because 
In response to applicant's argument that Malik does not teach having used the cleaning solution on a polymer surface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Malik is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Malik is analogous art because it teaches cleaning a surface with an aqueous composition comprising a water-soluble organic polyol.
Applicant’s argument that the solvent of Malik would dissolve a polyurethane surface based on the teachings of U.S. Patent # 5,183,514 are not persuasive because this patent does not 
Applicant’s arguments concerning the double patenting rejection of the claims is not persuasive because applicant has not provided any arguments. Furthermore, applicant is advised that this rejection is not a provisional rejection because it is based off of a issued U.S. Patent and not a co-pending application.

Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because claim requires that the liquid composition comprises an “ionic strength booster” and it is not clear what an “ionic strength booster” is since the specification of the present application does not provide a definition and this is not a standard term used in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent # 7,883,634) in view of Malik (U.S. Patent # 4,627,931).
	In the case of claim 1, Thompson teaches a method for surface treating a load-bearing member comprising a tension member and a polymer jacket around the tension wherein surface treatment comprised a chemical removal process for removing a surface layer comprised of amide (Abstract and Column 1 Line 58 through Column 2 Line 5). The chemical removal process of Thompson comprised applying a liquid composition in the form of a chemical wash to the surface of the jacket 46 (Column 5 Lines 14-27).
	Thompson does not however, specifically teach that the liquid composition applied to the surface of the jacket comprised a water-soluble organic polymer or organic polyol in the range of 
	Malik teaches a homogenous aqueous solution for cleaning soiled hard surfaces which does not require rinsing and which does not leave any residue after cleaning (Abstract and Column 1 Lines 6-10). The solution of Malik comprised at least 10 wt% of a nonionic surfactant and 0.1 to 50 wt% of water miscible/soluble organic solvent (Column 2 Lines 9-61). The weight percentage values of Malik overlapped with the claimed concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. Furthermore, Malik teaches that the composition was a liquid solution and not an emulsion or dispersion and therefore the water miscible/soluble organic solvent was within a solubility limit of the miscible/soluble organic solvent in the water.
	Malik further teaches that the water miscible organic solvent includes water soluble polyols/polymers such as alkylene glycols or polyalkylene glycols and ethers thereof including ethylene glycol mono-butyl ether wherein (poly)alkylenes included ethylenes, diethylenes and tripropylenes (Column 4 Lines 38-53). Therefore, the organic solvents of Malik were polyols of 
	Based on the teachings of Malik, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the liquid composition of Malik as the chemical wash of Thompson because the liquid composition of Malik was a known cleaning solution in the art for solid hard surfaces and which did not require rinsing nor left residue after cleaning.
	As for claims 2 and 3, Thompson teaches that the load-bearing member was disposed in a load-bearing/elevator system wherein attached to one end of the load-bearing member was a first load/elevator car and attached to a second end of the load-bearing member was a second load/counterweight and that the jacket was in movable contact with a sheave (Column 1 Lines 8-43).
	As for claim 4, Thompson teaches that the jacket was configured as a belt (Column 3 Lines 39-46).
	As for claims 5-8, Thompson teaches that the jacket comprised a thermoplastic elastomer/polyurethane and additives such as mold releasing agents and lubricants/waxes (Column 1 Lines 44-51 and Column 2 Lines 54-64).
	As for claim 9, as was discussed previously, Malik taught that the surfactant was a nonionic surfactant.
	As for claim 10, Malik teaches that the liquid composition further comprised an ionic strength booster in the form of a water soluble detergent builder (Column 2 Lines 32-34).

	In the case of claim 16, as was discussed previously in the rejection of claim 1, Thompson in view of Malik render obvious applying a liquid composition/solution comprising water, a water-soluble polyol/polymer and a surfactant to the surface of a polymer jacket. Thompson further teaches that the jacket was formed by applying a fluid polymer in an extrusion process onto a tension member and solidifying the polymer composition (Column 1 Lines 26-28, Column 4 Lines 21-33 and 63-67).

















Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Malik as applied to claim 10 above, and further in view of Colodney et al (U.S. Patent # 4,576,738).
	The teachings of Thompson in view of Malik as they apply to claim 10 have been discussed previously and are incorporated herein. Though Malik teaches that the liquid composition comprised an ionic strength booster Malik does not teach that it was any of those required by claim 11. Malik does teach that the ionic strength booster/detergent builder included alkali metals such as sodium and salts thereof (Column 4 Lines 54-60).
	Colodney teaches an aqueous hard surface cleaning composition comprising builder salts (Abstract and Column 2 Lines 46-54) wherein builder salts included sodium chloride (Column 6 Line 67 through Column 7 Line 3).
	Based on the teachings of Colodney, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used sodium chloride .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Malik as applied to claim 1 above, and further in view of Filippini et al (U.S. Patent # 7,176,174).
	The teachings of Thompson in view of Malik as they apply to claim 1 have been discussed previously and are incorporated herein. Neither Thompson nor Malik specifically teach having agitated the applied liquid composition either manually or by machine.
	Filippini teaches a method for removing wax and grease from a substrate surface by applying a liquid composition/solution comprising water, a solvent and a surfactant to the surface of a substrate which included plastic surfaces (Abstract and Column 21 Line 35 through Column 22 Line 3). Filippini further teaches having used manual and machine agitation in the form of brushing and scrapping to agitate the liquid composition on the substrate surface (Column 21 Line 49 through Column 22 Line 19).
	Based on the teachings of Filippini, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied manual and machine agitation to the applied liquid composition of Thompson in view of Malik because this was a known process in the art for effective removing soils/wax from the substrate surfaces.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Filippini et al.
As was discussed previously in the rejection of claim 1, Malik teaches a homogenous aqueous solution for cleaning soiled hard surfaces which does not require rinsing and which does not leave any residue after cleaning (Abstract and Column 1 Lines 6-10). The solution of Malik comprised at least 10 wt% of a nonionic surfactant and 0.1 to 50 wt% of water miscible/soluble organic solvent (Column 2 Lines 9-61). The weight percentage values of Malik overlapped with the claimed concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. Furthermore, Malik teaches that the composition was a liquid solution and not an emulsion or dispersion and therefore the water miscible/soluble organic solvent was within a solubility limit of the miscible/soluble organic solvent in the water.
	Malik further teaches that the water miscible organic solvent includes water soluble polyols such as alkylene glycols or polyalkylene glycols and ethers thereof including ethylene glycol mono-butyl ether (Column 4 Lines 38-53).
	However, Malik does not specifically teach having used the liquid composition to remove wax from a surface of the substrate wherein the wax comprised C24-C60 organic compounds.
	Filippini teaches a method for removing wax from a substrate surface by applying a liquid composition/solution comprising water, a solvent and a surfactant to the surface of a substrate (Abstract and Column 21 Line 35 through Column 22 Line 3). Filippini further teaches that the waxes removed included such waxes as beeswax and carnauba (Column 21 Lines 12-23), which would fall within the range of waxes comprising C24-C60 organic compounds.
	Based on the teachings of Filippini, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the liquid composition .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,767,077 (Zhao). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially the same processes to apply a liquid composition to a polymer jacket of a load bearing member and a process to remove wax from a surface.

Conclusion
	Claims 1 through 11 and 13 through 18 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712